Title: [Diary entry: 29 June 1785]
From: Washington, George
To: 

Wednesday 29th. Mercury at 69 in the Morning—74 at Noon And 76 at Night. Clear & pleasant all day except being warm. Wind Westerly. Messrs. Philips and Edwards, and Mr. Booth & Mr. Hawkins left this after Breakfast. Colo. Bassett his two Sons, Fanny Bassett, and Nelly & Washington Custis, followed soon after for Abingdon. Mr. George Lee & Doctr. Craik came here to breakfast and after Dinner returned. Discovered the Cayan pepper Which was sowed on the 13th. to be coming up.